Citation Nr: 1312390	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (claimed as depression).

2.  Entitlement to an initial evaluation in excess of 30 percent for residuals of hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1983, with subsequent Reserve service from 1985 to 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified before a Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the claims files.  It is noted that, by letter dated in February 2013, the Board offered the Veteran an opportunity to have another hearing before a VLJ as the VLJ who conducted her hearing is no long employed with the Board.  She declined in March 2013.

In February 2011, the Board remanded claims for service connection for a psychiatric disability (claimed as depression) and residuals of hysterectomy, as well as the claim to reopen the previously denied claim for residuals of fallopian tube surgery.  During remand status, the RO granted the service connection for residuals of hysterectomy and residuals of fallopian tube surgery, resection and reconstruction.  Therefore, with respect to the issue of service connection for these disabilities, the full benefit sought on appeal was granted by the RO and those claims are no longer before the Board.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue now before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Psychiatric Disability

The Veteran seeks service-connection for a psychiatric disability claimed as depression.  In her November 2006 claim for VA compensation, she reported onset of depression in 2002.  In April 2007, she reported that she had depression due to her inability to have children or infertility.  Medical records note depression and stress related anxiety.  These records further show infertility related to service-connected gynecological problems and procedures.

The record shows that the RO recently awarded service connection for residuals of hysterectomy and residuals of fallopian tube surgery, resection and reconstruction, but has not developed or considered whether service connection for a psychiatric disability claimed as depression is warranted on a secondary basis.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Therefore, remand is necessary so that the Veteran may be given notice of the information and/or evidence necessary to substantiate her claim for a psychiatric disability as secondary to service-connected residuals of hysterectomy and residuals of fallopian tube surgery, to include infertility.

Also, remand is required for a VA examination with a medical opinion by a psychiatrist as to whether any currently shown psychiatric disability, to include depression, is as likely as not (50 percent or greater probability) related to the Veteran's active service, or caused or aggravated by service-connected residuals of hysterectomy and/or fallopian tube surgery to include infertility.  It is noted that VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Following receipt of the VA examination report and medical opinion, the RO/AMC should ensure that the examination report is adequate and includes a complete rationale for all opinions.  Stated differently, the RO should ensure that the medical opinion support its conclusion with an analysis the Board can consider and weigh against other evidence in the record and that it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Evaluation of Hysterectomy

The Board remanded the claim for service connection of residuals of hysterectomy in February 2011.  In June 2012, the RO granted the claim and assigned an initial evaluation of 30 percent.  In September 2012, the Board received additional evidence from the Veteran, which included a statement dated in July 2012 indicating her disagreement with the initial evaluation assigned for residuals of hysterectomy.

The July 2012 statement of the Veteran represent a notice of disagreement (NOD) with the June 2012 rating decision that assigned the 30 percent evaluation for residuals of hysterectomy.  The Board notes that special wording is not required for an NOD, but rather an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  That standard has been met here.

Therefore, because an NOD was filed with regard to the June 2012 rating decision and a Statement of the Case (SOC) has not been issued on the claim for increase for residuals of hysterectomy, currently rated as 30 percent disabling, remand is required for preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (The Court of Appeals for Veteran Claims has held that, when an NOD has been filed, the RO must issue an SOC).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice of the information and/or evidence necessary to substantiate her claim for a psychiatric disability as secondary to service-connected residuals of hysterectomy and residuals of fallopian tube surgery, to include infertility.

2.  The AMC/RO should obtain all outstanding medical treatment records pertaining to the Veteran's claimed psychiatric disorder and undertake any further development deemed necessary.

3.  Then, the Veteran should be scheduled for a VA examination by a psychiatrist to ascertain whether any currently shown psychiatric disorder, to include depression, is as likely as not (50 percent or greater probability) related to the Veteran's active service, or caused or aggravated by service-connected residuals of hysterectomy and/or fallopian tube surgery to include infertility.

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the physician.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  The RO/AMC should ensure that the examination report is adequate and includes a complete rationale for all opinions.

5.  The AMC/RO should readjudicate the claim for service connection for a psychiatric disorder.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

6.  The Veteran should be sent an SOC on the issue of entitlement to an initial evaluation in excess of 30 percent for residuals of hysterectomy.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


